DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsing Chen et al. (US Pub. No. 2008/0128725 A1) in view of Beeson et al. (US Pub. No. 2007/0086211 A1).
As to claim 1, Hsing teaches a light emitting diode structure (Fig. 4), comprising: a substrate (#100 in Fig. 4 and in ¶ [0025]); a chip (#200 in Fig. 4 and in ¶ [0025]) disposed on the substrate; transparent cup walls (#300 in Fig. 4 and in ¶ [0025]) disposed on the substrate, wherein the transparent cup walls surround the chip (Fig. 4); a wavelength conversion layer (#240/#250 in Fig. 4 and in ¶ [0031]) covering the chip between the transparent cup walls; and a reflective layer (#400/#410 in Fig. 4 and in ¶ [0027]) disposed on the wavelength conversion layer, wherein the reflective layer comprises a curved bottom surface protruding toward the chip (Fig. 4, see also Fig. 6 for an alternate curve).  
Hsing is silent about the curved bottom surface directly contacts a top surface of the wavelength conversion layer.
However, in the same field or endeavor Beeson teaches the curved bottom surface directly contacts a top surface of the wavelength conversion layer (Fig. 4, Fig. 14, ¶ [0069], [0160]).
Beeson discloses a device wherein the bottom surface is spaced from or directly contacts a top surface of the wavelength conversion layer, thus exemplifying recognized equivalent wavelength conversion layer positioning. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the curved bottom surface Hsing formed in direct contact with the wavelength conversion layer instead of space apart, since the selection of any of these known equivalents would be considered within the level of ordinary skill in the art as evidenced by Beeson’s teaching.
As to claim 2, Hsing teaches a transmittance of the transparent cup walls is in a range of 20% to 100% (¶ [0028]).  
As to claim 3, Hsing teaches an angle between an inner wall of the transparent cup walls and the substrate is in a range of 90 to 170 degrees (Fig. 4).  
As to claim 4, Hsing teaches an outer wall of the transparent cup walls is substantially vertical to the substrate (Fig. 4).  
As to claim 6, Hsing teaches an edge thickness of the reflective layer approaches zero (Fig. 4 and Fig. 6).  
As to claim 7, Hsing teaches the reflective layer contacts the transparent cup walls, and wherein the wavelength conversion layer is free from being exposed to environment (Fig. 4).  
As to claim 8, Hsing is silent about a reflectance of the reflective layer is in a range of 90% to 100%. However, Hsing recognizes that the reflectance of the reflective layer is a result effective variable that can be adjusted to create the desired luminosity ratio for light transmitted forward compared to light reflected (¶ [0030]). In ¶ [0030], Hsing teaches an example where the reflectance can be lowered to half reflecting, while in other embodiments the reflectance is high in order to emit light laterally. It would have been obvious to one of ordinary skill in the art to keep the reflectance as high as possible, above 90%, in certain embodiments in order to maximize the amount of light emitted laterally.
As to claim 9, Hsing teaches the reflective layer comprises a substantially flat top surface (Fig. 4).  
As to claim 10, Hsing appears to disclose the claimed range in Fig. 4, but does not explicitly state it. The claimed range appears in conjunction with the Applicant’s desire to emit light laterally. The goal for Hsing is to emit light laterally and thus it would have been obvious to one of ordinary skill in the art to ensure that the beam angle for the diode structure were in the range of 95 to 175 degrees in order to accomplish the goal of emitting light laterally as desired by Hsing.
As to claim 11, Hsing teaches a backlight module (¶ [0005]-[0006]), comprising: 3a light emitting diode structure (Fig. 4), comprising: a substrate (#100 in Fig. 4 and in ¶ [0025]); a chip (#200 in Fig. 4 and in ¶ [0025]) disposed on the substrate; transparent cup walls (#300 in Fig. 4 and in ¶ [0025]) disposed on the substrate, wherein the transparent cup walls surround the chip (Fig. 4); a wavelength conversion layer (#240/#250 in Fig. 4 and in ¶ [0031]) covering the chip between the transparent cup walls: and a reflective layer (#400/#410 in Fig. 4 and in ¶ [0027]) disposed on the wavelength conversion layer, wherein the reflective layer comprises a curved bottom surface protruding toward the chip (Fig. 4, see also Fig. 6 for an alternate curve): and an optical film disposed over the light emitting diode structure (LCD in ¶ [0005]).
Hsing is silent about the curved bottom surface directly contacts a top surface of the wavelength conversion layer.
However, in the same field or endeavor Beeson teaches the curved bottom surface directly contacts a top surface of the wavelength conversion layer (Fig. 4, Fig. 14, ¶ [0069], [0160]).
Beeson discloses a device wherein the bottom surface is spaced from or directly contacts a top surface of the wavelength conversion layer, thus exemplifying recognized equivalent wavelength conversion layer positioning. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the curved bottom surface Hsing formed in direct contact with the wavelength conversion layer instead of space apart, since the selection of any of these known equivalents would be considered within the level of ordinary skill in the art as evidenced by Beeson’s teaching.  
As to claim 12, Hsing teaches a wire connecting the chip and the substrate (¶ [0029]).  
As to claim 13, Hsing teaches an angle between an inner wall of the transparent cup walls and the substrate is in a range of 90 to 170 degrees (Fig. 4).  
As to claim 14, Hsing teaches the wavelength conversion layer comprises a fluorescent material to emit a second light different from a first light emitted by the chip (¶ [0031]). 
As to claim 16, Hsing appears to disclose the claimed range in Fig. 4, but does not explicitly state it. The claimed range appears in conjunction with the Applicant’s desire to emit light laterally. The goal for Hsing is to emit light laterally and thus it would have been obvious to one of ordinary skill in the art to ensure that the beam angle for the diode structure were in the range of 95 to 175 degrees in order to accomplish the goal of emitting light laterally as desired by Hsing.
As to claim 21, Hsing is silent about the reflective layer comprises silicone. However, in the same field or endeavor, Beeson teaches the reflective layer comprises silicone (¶ [0073]-[0074]). Examiner notes that Beeson teaches the reflective material can be metals like Hsing or can be any other of numerous reflective materials including some that include silicone.
Beeson discloses a device wherein the reflector is made from metal or from alternate reflective materials including some that include silicone, thus exemplifying recognized equivalent reflective materials. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide reflector of Hsing formed to comprise silicone instead of metal, since the selection of any of these known equivalents would be considered within the level of ordinary skill in the art as evidenced by Beeson’s teaching. Finally, a search of the Applicant’s specification failed to return evidence of criticality for using silicone in the reflective material. It is the Examiner’s position that the use of silicone for a reflective material would have been obvious to one of ordinary skill in the are as a design choice for numerous reasons including that silicones are cheap and readily available materials.

 


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsing Chen et al. (US Pub. No. 2008/0128725 A1) in view of Beeson et al. (US Pub. No. 2007/0086211 A1) in view of Harbers et al. (US Pub. NO. 2008/0310158 A1).
As to claims 5 and 15, Hsing is silent about a thickness from the curved bottom surface of the reflective layer to a top surface of the reflective layer is in a range of 30 to 100 microns.  
However, in the same field or endeavor, Harbers teaches examples of different reflective materials used in a reflective layer in a solid state device. Harbers teaches that these materials can be highly reflective while having a thickness of 65 micrometers (¶ [0038]-[0041]).
It would have been obvious to one of ordinary skill in the art to use the suggested materials at the suggested thickness taught by Harbers in the device taught by Hsing since the reflective material thickness is taught be highly reflective and suitable for reflecting light in solid state devices.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875